Citation Nr: 1033732	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-33 601	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under 38 C.F.R. § 1151 for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to November 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
November 1977 to November 1980.  

2.	In August 2010, the Board was notified that the Veteran 
died in March 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).
In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008). As provided 
for in that new provision, a person eligible for substitution 
will include a living person who would be eligible to receive 
accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  
VA will be issuing regulations governing the rules and procedures 
for substitution upon death.  Until those regulations are issued, 
an eligible party seeking substitution in an appeal that has been 
dismissed by the Board due to the death of the claimant should 
file a request for substitution with the VA RO from which the 
claim originated, as listed on the first page of this decision.


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


